-Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Pagelof21 PagelD #: 46

LITA ONE FILED IN THE
UN! UNITED STATES DISTRICTCOURT
DISTRICT OF HAWAI
KENJI M. PRICE #10523 DEC 0.4 42020
United States Attorney

District of Hawaii at at so'ctock and unis Fi Dyp_y
RT

CLEGLEBK,.WWS: DISTR
JUDY PHILIPS
First Assistant U.S. Attorney

MICHAEL NAMMAR

MICAH SMITH

MARK A. INCIONG CA BAR # 163443

Assistant U.S. Attorneys

Room 6-100, PKK Federal Building

300 Ala Moana Blvd.

Honolulu, Hawaii 96850

Telephone: (808) 541-2850

Facsimile: (808) 541-2958

Email: Michael.Nammar@usdo).gov
Micah.Smith@usdoj.gov
Mark.Inciong@usdoj.gov

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA, ) CR. NO.
)
Plaintiff, ) MEMORANDUM OF PLEA
) AGREEMENT
vs. )
) DATE:
WAYNE MILLER, ) TIME
) JUDGE:
Defendant. )
)
)

 

MEMORANDUM OF PLEA AGREEMENT
-Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 2of21 PagelD#: 47

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the
UNITED STATES OF AMERICA, by its attorney, the United States Attorney for
the District of Hawaii, and the defendant, WAYNE MILLER, and his attorney,
Max Mizono, Esq., have agreed upon the following:

THE CHARGES

1. The defendant acknowledges that he has been charged in an
Information with violating Title 18, United States Code, Section 1962(d).

2. The defendant has read the charge against him contained in the
Information, and that charge has been fully explained to him by his attorney.

3. The defendant fully understands the nature and elements of the crime
with which he has been charged.

THE AGREEMENT

4. The defendant agrees to waive indictment and enter a voluntary plea
of guilty to the Information, which charges him with conspiring to violate the
racketeering laws of the United States, namely, Title 18, United States Code,
Section 1962(c). The defendant is aware that he has the right to have this felony
asserted against him by way of grand jury indictment. The defendant hereby
waives this right and consents that this offense may be charged against him by way

of the Information. In return, the government agrees to move to dismiss Criminal

bho
.Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 3o0f21 PagelD #: 48

Complaint Crim. No. 19-01076-KSC as to the defendant after sentencing and the
government agrees not to file additional charges against the defendant related to
his participation, beginning in or about 2014 and up to in or about the fall of 2018,
in the racketeering enterprise described in the Information. The government
further agrees, pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal
Procedure, that a sentence of no more than 20 years’ imprisonment is the
appropriate disposition of the case. The parties reserve their right, however, to
argue that a sentence of less than 20 years’ imprisonment is appropriate.

5. The defendant agrees that this Memorandum of Plea Agreement shall
be filed and become part of the record in this case.

6. The defendant enters this plea because he is in fact guilty of
conspiring to violate the racketeering laws of the United States, namely, Title 18,
United States Code, Section 1962(c) as charged in the Information, and he agrees
that this plea is voluntary and not the result of force or threats.

PENALTIES

7. The defendant understands that the penalties for the offense to which
he is pleading guilty include:

a. A term of imprisonment of up to 20 years and a fine of up to

$250,000, plus a term of supervised release of up to 3 years.
 

 

.Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 4of21 PagelD#: 49

b. In addition, the Court must impose a $100 special assessment as
to the count to which the defendant is pleading guilty. The defendant agrees to
pay $100 for the count to which he is pleading guilty to the District Court’s Clerk’s
Office, to be credited to said special assessment, before the commencement of any
portion of sentencing. The defendant acknowledges that failure to make such full
advance payment in a form and manner acceptable to the prosecution will allow,
though not require, the prosecution to withdraw from this Agreement at its option.

Cc. Forfeiture. Title 18, United States Code, Section 1963
authorizes forfeiture of any interest the defendant has acquired or maintained in
violation of Title 18, United States Code, Section 1962; of any interest in, security
of, claim against, or property or contractual right of any kind affording a source of
influence over, any enterprise which the defendant established, controlled,
conducted, or participated in the conduct of, in violation of Title 18, United States
Code, Section 1962; and any property constituting, or derived from, any proceeds
obtained directly or indirectly from racketeering activity in violation of Title 18,
United States Code, Section 1962.

d. Restitution. The Court must also award restitution pursuant to
Title 18, United States Code, Section 3663A, to the persons and entities victimized

by the defendant’s offenses. The defendant understands that the Court will
‘Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page5of21 PagelD#: 50

determine the amounts of restitution to be ordered, as well as the persons and
entities entitled to such restitution, with the assistance of the United States
Probation Office. The defendant agrees to pay restitution for all losses caused by
the defendant’s conduct, regardless of whether the counts of the Information
associated with such losses will be dismissed as part of this Agreement.
FACTUAL STIPULATIONS

8. The defendant admits the following facts and agrees that they are not
a detailed recitation, but merely an outline of what happened in relation to the
charge to which the defendant is pleading guilty:

a. Beginning at least in or around 2014, WAYNE MILLER, the
defendant, and others known and unknown, were members and associates of the
“Miske Enterprise.” Members and associates of the Miske Enterprise operated
principally under the direction and protection of Michael J. Miske, Jr., who used
his power over members and associates of the Miske Enterprise, his reputation for
violence in the community, and the various corporate entities under his control to
enrich the members and associates of the Miske Enterprise and to protect their
criminal activities.

b. | The Miske Enterprise, including its leadership, membership,

and associates, constituted an “enterprise” as that term is defined in Title 18,
‘Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page6of21 PagelID#: 51

United States Code, Section 1961(4), that is, a group of individuals and entities
associated in fact. The Miske Enterprise was engaged in, and its activities
affected, interstate and foreign commerce. The Miske Enterprise operated within
the District of Hawaii and elsewhere and constituted an ongoing organization
whose members and associates functioned as a continuing unit for a common
purpose of achieving the objectives of the Miske Enterprise.

c. Beginning at least in or about 2014, MILLER and others known
and unknown, being persons employed by and associated with the Miske
Enterprise, willfully and knowingly combined, conspired, confederated, and agreed
to together and with each other to violate the racketeering laws of the United
States, namely, Title 18, United States Code, Section 1962(c), that is, to conduct
and participate, directly and indirectly, in the conduct of the affairs of the Miske
Enterprise through a pattern of racketeering activity, as that term is defined in Title
18, United States Code, Sections 1961(1) and 1961(5).

d. The racketeering activity to which MILLER and others agreed
included: (a) acts involving murder; (b) acts involving kidnapping; (c) acts
relating to the use of interstate commerce facilities in the commission of murder-
for-hire; (d) offenses involving the felonious trafficking of controlled substances,

and (e) acts relating to obstruction of justice, as alleged in the Information.
 

 

.Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 7of21 PagelID#: 52

e. Beginning in or about the spring of 2016, MILLER and others

agreed to assist Miske with carrying out the kidnapping and murder of Johnathan

. Fraser. Although MILLER hoped that Miske would eventually change his mind

and not carry through with his intentions to kidnap and murder Fraser, MILLER
nonetheless agreed to assist Miske in developing a plan and understood that Miske
intended to carry out the plan. MILLER did not directly participate in carrying
out the kidnapping or murder, but he assisted in other ways, including by helping
Miske with planning and by purchasing items that Miske intended to use to carry
out the kidnapping and murder. Fraser was kidnapped and murdered on or about
July 30, 2016. In the fall of 2018, at a time when the United States did not have
sufficient evidence to charge him for his role in this murder, MILLER disclosed to
the United States in proffer-protected statements that he had played a role in the
2016 kidnapping and murder of Fraser. As part of his guilty plea, MILLER agrees
to acknowledge these facts that he previously disclosed in proffer-protected
statements.

f. In the fall of 2018, ata time when the United States did not
have sufficient evidence to charge him for his role in these offenses, MILLER
disclosed to the United States in proffer-protected statements that between in or.

about 2015 and in or about 2016, Miske had instructed MILLER to arrange for
‘Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 8of21 PagelD#:53

other individuals to be assaulted and even murdered. In addition to Fraser, as
described above, Miske instructed MILLER to arrange for five other individuals to
be murdered. Although MILLER agreed to assist Miske, none of these
individuals were ultimately killed. As part of his guilty plea, MILLER agrees to
acknowledge these facts that he previously admitted in proffer-protected
statements.

g. In or about October 2017, MILLER agreed to kidnap an
accountant on Miske’s behalf. MILLER and another individual kidnapped the
accountant in Honolulu, Hawaii, but ultimately released him.

h. From at least in or about 2014 until in or about 2018, MILLER
distributed controlled substances, including methamphetamine. In or about 2014,
MILLER and another of Miske’s associates attempted to arrange an approximately
$400,000 cocaine transaction on Miske’s behalf, but were arrested in California
before they could arrange for the cocaine to be transported to Hawaii.

i. In or about 2016, Miske instructed an employee of one of his
companies to create fraudulent pay stubs for MILLER so that MILLER could
submit them to his probation officer and pretend to have been legitimately —
employed. MILLER did in fact receive and submit these fraudulent pay stubs to

his probation officer.
‘Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 PageQ9of21 PagelID#: 54

9. Pursuant to CrimLR 32.1(a) of the Local Rules of the United States
District Court for the District of Hawaii, the parties agree that the charge to which
the defendant is pleading guilty adequately reflects the seriousness of the actual
offense behavior and that accepting this Agreement will not undermine the
statutory purposes of sentencing.

SENTENCING STIPULATIONS

10. Pursuant to CrimLR 32.1(b) of the Local Rules of the United States
District Court for the District of Hawaii and Section 6BI.4 of the Sentencing
Guidelines, the parties stipulate to the following for the purpose of the sentencing
of the defendant in connection with this matter:

a.  Asof the date of this agreement, it is expected that the
defendant will enter a plea of guilty prior to the commencement of trial, will

truthfully admit his involvement in the offense and related conduct, and will not

 

engage in conduct that is inconsistent with such acceptance of responsibility. If
all of these events occur, and the defendant’s acceptance of responsibility
continues through the date of sentencing, a downward adjustment of 2 levels for

acceptance of responsibility will be appropriate. See U.S.S.G. § 3E1.1(a) and

Application Note 3.

 
 

Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 10 0f 21 PagelD #: 55

b. | The United States Attorney agrees that the defendant’s
agreement herein to enter into a guilty plea constitutes notice of intent to plead
guilty in a timely manner, so as to permit the government to avoid preparing for
trial as to the defendant. Accordingly, the United States Attomey anticipates
moving in the Government’s Sentencing Statement for a one-level reduction in
sentencing offense level pursuant to Guideline § 3E1.1(b)(2), if the defendant is
otherwise eligible. The defendant understands that notwithstanding its present
intentions, and still within the Agreement, the prosecution reserves the rights (1) to
argue to the contrary in the event of receipt of new information relating to those
issues, and (2) to call and examine witnesses on those issues in the event that either
the United States Probation Office finds to the contrary of the prosecution’s
intentions or the Court requests that evidence be presented on those issues.

11. The parties agree that notwithstanding the parties’ Agreement herein,
the Court is not bound by any stipulation entered into by the parties but may, with
the aid of the presentence report, determine the facts relevant to sentencing. The
parties understand that the Court’s rejection of any stipulation between the parties
does not constitute a refusal to accept this Agreement since the Court is expressly
not bound by stipulations between the parties. The parties further agree, however,

that if the Court accepts the plea agreement, the Court is bound to the parties’

10
Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page11of21 PagelD #: 56

agreement, pursuant to Rule 1 1(c)(1)(C) of the Federal Rules of Criminal
Procedure, that a sentence of no more than 20 years’ imprisonment is the
appropriate disposition of the case.

12. The parties represent that as of the date of this agreement there are no
material facts in dispute.

APPEAL/COLLATERAL REVIEW

13. The defendant is aware that he has the right to appeal his conviction
and the sentence imposed. The defendant knowingly and voluntarily waives the
right to appeal, except as indicated in subparagraph “b” below, his conviction and
any sentence within the Guidelines range as determined by the Court at the time of
sentencing, and any lawful restitution order imposed, or the manner in which the
sentence or restitution order was determined, on any ground whatsoever, in
exchange for the concessions made by the prosecution in this Agreement. The
defendant understands that this waiver includes the right to assert any and all
legally waivable claims.

a. The defendant also waives the right to challenge his conviction

or sentence or the manner in which it was determined in any collateral attack,
including, but not limited to, a motion brought under Title 28, United States Code,

Section 2255, except that the defendant may make such a challenge {1) as

11
 

Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 12o0f21 PagelD #: 57

indicated in subparagraph “b” below, or (2) based on a claim of ineffective
assistance of counsel.

b. If the Court imposes a sentence greater than specified in the
guideline range determined by the Court to be applicable to the defendant, the
defendant retains the right to appeal the portion of his sentence greater than
specified in that guideline range and the manner in which that portion was
determined and to challenge that portion of his sentence in a collateral attack.

c. The prosecution retains its right to appeal the sentence and the
manner in which it was determined on any of the grounds stated in Title 18, United
States Code, Section 3742(b).

FINANCIAL DISCLOSURE
14. In connection with the collection of restitution or other financial
obligations that may be imposed upon him, the defendant agrees as follows:

a. The defendant agrees to fully disclose all assets in which he has
any interest or over which he exercises control, directly or indirectly, including any
assets held by a spouse, nominee, or third party. The defendant understands that
the United States Probation Office (USPO) will conduct a presentence
investigation that will require the defendant to complete a comprehensive financial

statement. To avoid the requirement of the defendant completing financial

12
Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 130f21 PagelD#: 58

statements for both the USPO and the government, the defendant agrees to
truthfully complete a financial statement provided to the defendant by the United
States Attorney’s Office. The defendant agrees to complete the disclosure
statement and provide it to the USPO within the time frame required by the United
States Probation officer assigned to the defendant’s case. The defendant
understands that the USPO will in turn provide a copy of the completed financial
statement to the United States Attorney’s Office. The defendant agrees to provide
written updates to both the USPO and the United States Attorney’s Office
regarding any material changes in circumstances, which occur prior to sentencing,
within seven days of the event giving rise to the changed circumstances. The
defendant’s failure to timely and accurately complete and sign the financial
statement, and any written update thereto, may, in addition to any other penalty or
remedy, constitute the defendant’s failure to accept responsibility under U.S.S.G §
3E1.1,

b. The defendant expressly authorizes the United States
Attorney’s Office to obtain his credit report. The defendant agrees to provide
waivers, consents, or releases requested by the United States Attorney’s Office to
access records to verify the financial information, such releases to be valid for a

period extending 90 days after the date of sentencing. The defendant also

13
Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page14o0f21 PagelD#: 59

authorizes the United States Attorney’s Office to inspect and copy all financial
documents and information held by the USPO.

c. Prior to sentencing, the defendant agrees to notify the Financial
Litigation Unit of the U.S. Attorney’s Office before making any transfer of an
interest in property with a value exceeding $1,000 owned directly or indirectly,
individually or jointly, by the defendant, including any interest held or owned
under any name, including trusts, partnerships, and corporations.

IMPOSITION OF SENTENCE

15. The defendant understands that the District Court in imposing
sentence will consider the provisions of the Sentencing Guidelines. The defendant
agrees that there is no promise or guarantee of the applicability or non-applicability
of any Guideline or any portion thereof, notwithstanding any representations or
predictions from any source.

16. The defendant understands that this Agreement will not be accepted or
rejected by the Court until there has been an opportunity by the Court to consider a
presentence report, unless the Court decides that a presentence report is
unnecessary. The defendant understands that the Court will not accept an

agreement unless the Court determines that the remaining charge adequately

14
 

 

Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 15o0f21 PagelD #: 60

reflects the seriousness of the actual offense behavior and accepting the Agreement
will not undermine the statutory purposes of sentencing.
WAIVER OF TRIAL RIGHTS
17. The defendant understands that by pleading guilty he surrenders
certain rights, including the following: |

a. If the defendant persisted in a plea of not guilty to the charges
against him, then he would have the right to a public and speedy trial. The trial
could be either a jury trial or a trial by a judge sitting without a jury. The
defendant has a right to a jury trial. However, in order that the trial be conducted
by the judge sitting without a jury, the defendant, the prosecution, and the judge all
must agree that the trial be conducted by the judge without a jury.

b. If the trial is a jury trial, the jury would be composed of twelve
laypersons selected at random. The defendant and his attorney would have a say
in who the jurors would be by removing prospective jurors for cause where actual
bias or other disqualification is shown, or without cause by exercising peremptory
challenges. The jury would have to agree unanimously before it could return a
verdict of either guilty or not guilty. The jury would be instructed that the
defendant is presumed innocent, and that it could not convict him unless, after

hearing all the evidence, it was persuaded of his guilt beyond a reasonable doubt.

15
Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 16o0f21 PagelD#: 61

c. If the trial is held by a judge without a jury, the judge would
find the facts and determine, after hearing al! the evidence, whether or not he or
she was persuaded of the defendant’s guilt beyond a reasonable doubt.

d. Ata trial, whether by a jury or a judge, the prosecution would
be required to present its witnesses and other evidence against the defendant. The
defendant would be able to confront those prosecution witnesses and his attorney
would be able to cross-examine them. In turn, the defendant could present
witnesses and other evidence on his own behalf. Ifthe witnesses for the defendant
would not appear voluntarily, the defendant could require their attendance through
the subpoena power of the Court.

e. At a trial, the defendant would have a privilege against
self-incrimination so that he could decline to testify, and no inference of guilt
could be drawn from his refusal to testify.

18. The defendant understands that by pleading guilty, he is waiving all of
the rights set forth in the preceding paragraph. The defendant’s attorney has
explained those rights to him, and the consequences of the waiver of those rights.

USE OF PLEA STATEMENTS
19. If, after signing this Agreement, the defendant decides not to plead

guilty as provided herein, or if the defendant pleads guilty but subsequently makes

16
 

 

Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 17of21 PagelD #: 62

a motion before the Court to withdraw his guilty plea and the Court grants that
motion, the defendant agrees that any admission of guilt that he makes by signing
this Agreement or that he makes while pleading guilty as set forth in this
Agreement may be used against him in a subsequent trial if the defendant later
proceeds to trial. The defendant voluntarily, knowingly, and intelligently waives
any protection afforded by Rule 11(f) of the Federal Rules of Criminal Procedure
and Rule 410 of the Federal Rules of Evidence regarding the use of statements
made in this Agreement or during the course of pleading guilty when the guilty
plea is later withdrawn. The only exception to this paragraph is where the
defendant fully complies with this Agreement but the Court nonetheless rejects it.
Under those circumstances, the United States may not use those statements of the
defendant for any purpose.

20. The defendant understands that the prosecution will apprise the Court
and the United States Probation Office of the nature, scope and extent of the
defendant’s conduct regarding the charges against him, related matters, and any
matters in aggravation or mitigation relevant to the issues involved in sentencing.

COOPERATION
21. The defendant agrees that he will fully cooperate with the United

States.

17
Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 18o0f21 PagelD#: 63

a. The defendant agrees to testify truthfully at any and all trials,
hearings, or any other proceedings at which the prosecution requests him to testify,
including, but not limited to, any grand jury proceedings, trial proceedings
involving co-defendants and others charged later in the investigation, sentencing
hearings, and related civil proceedings.

b. The defendant agrees to be available to speak with law
enforcement officials and representatives of the United States Attorney’s Office at
any time and to give truthful and complete answers at such meetings, but he
understands he may have his counsel present at those conversations, if he so.
desires.

C, The defendant agrees he will not assert any privilege to refuse
to testify at any grand jury, trial, or other proceeding, involving or related to the
crimes charged in this Information or any subsequent charges related to this
investigation, at which the prosecution requests him to testify.

d. =‘ The defendant agrees that his sentencing date may be delayed
based on the government's need for the defendant’s continued cooperation, and
agrees not to object to any continuances of the defendant's sentencing date sought

by the United States.

18
Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 190f21 PagelD#: 64

e. Pursuant to Section 1B1.8(a) of the Sentencing Guidelines, the
prosecution agrees that self-incriminating information provided pursuant to this
Agreement to cooperate will not be used in determining the applicable guideline
range, except as may be provided in this Agreement and under Section 1B1.8(b) of
the Sentencing Guidelines.

22. In the event that the defendant does not breach any of the terms of this
Agreement but the Court nonetheless refuses to accept the Agreement after the
defendant has made statements to law enforcement authorities or representatives of
the United States Attorney’s Office pursuant to this Agreement, the prosecution
agrees not to use said statements in its case-in-chief in the trial of the defendant in
this matter. The defendant understands that this does not bar the use of
information and evidence derived from said statements or prohibit the use of the
statements by the prosecution in cross-examination or rebuttal.

23. Pursuant to Guidelines § 5K1.1 and Rule 35(b) of the Federal Rules of
Criminal Procedure, the prosecution may move the Court to depart from the
Guidelines on the ground that the defendant has provided substantial assistance to
authorities in the investigation or prosecution of another person who has

committed an offense. The defendant understands that:

19
-Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 200f21 PagelD#: 65

a. The decision as to whether to make such a request or motion is
entirely up to the prosecution.

b. This Agreement does not require the prosecution to make such
a request or motion.

c. | This Agreement confers neither any right upon the defendant to
have the prosecution make such a request or motion, nor any remedy to the
defendant in the event the prosecution fails to make such a request or motion.

d. —_ Even in the event that the prosecution makes such a request or
motion, the Court may refuse to depart from the Guidelines or to impose a sentence
below the minimum level established by statute.

24. The defendant and his attorney acknowledge that, apart from any
written proffer agreements, if applicable, no threats, promises, agreements or
conditions have been entered into by the parties other than those set forth in this
Agreement, to induce the defendant to plead guilty. Apart from any written
proffer agreements, if applicable, this Agreement supersedes all prior promises,
agreements or conditions between the parties.

25. To become effective, this Agreement must be signed by all signatories

listed below.

20
 

+Case 1:20-cr-00113-DKW Document 31 Filed 12/04/20 Page 210f21 PagelD #: 66

26. Should the Court refuse to accept this Agreement, it is null and void
and neither party shall be bound thereto.
DATED: Honolulu, Hawaii, Vaeuber_/ v Acad.

AGREED:

KENJI M. PRICE
United States Attorney
District of Hawaii

MAX MIZONO) ~~
Attorney for Defendant

Kye

MICHAEL D. NAMMAR WAYNE MILLER
MICAH SMITH Defendant

MARK A. INCIONG

Assistant U.S. Attorneys

 

 
